DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  The Examiner has reviewed the applicant’s response to the 112(b) rejections of claims 6-9 and 16-18, but respectfully disagrees that the position and amendments made by the applicant correct the issues with the claims.  Moreover the amendments to claims 6, 8, 9 and 16-18 introduce a ‘new matter’ concern to the claims.  The Examiner note’s that the amendments to the independent claims has placed them in condition for allowance by overcoming the scope of the prior art, however the USC 112(b) rejections are maintained and a USC 112(a) rejection in light of the amendments of the noted dependent claims are still present in the prosecution.
Applicant’s argument:  Regarding the 112(b) rejection of claims 6—9 and 16-18, on pages 10-11 of the submitted remarks, the applicant points towards [1] Page 9 of the current disclosure, [2] to an amended limitation to each of claims 6, 8, 9 and 16-18, and [3] an example of “8%” to argue for the withdrawal of the rejection.
Examiner’s response:  The Examiner has reviewed the applicant’s response to the rejection indicated as [1], [2] and [3] above but respectfully disagrees that the rejection should be withdrawn.  Please note that the 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6, 9, 16 and 18, have each been amended to include the limitation ‘wherein a degree of a great difference is set according to a design requirement’.  This amendment is each instance constitutes ‘new matter’.  Page 9 specifically paragraph 52 of the current disclosure states “the standard for a large difference may be set or adjusted according to a client requirement of a design 
Claim 7 is rejected via dependency on claim 6.
Claims 8 and 17, have each been amended to include the limitation ‘wherein a degree of a slight difference is set according to a design requirement’.  This amendment is each instance constitutes ‘new matter’.   Page 9 specifically paragraph 52 of the current disclosure states “the standard for a large difference may be set or adjusted according to a client requirement of a design requirement.”  Disclosure to the consideration of a ‘large adjustment’ however, does not constitute disclosure towards the consideration of a ‘slight’ or ‘great’ difference, as the terminology is clearly different, and the relationship between these elements is not discussed or disclosed in the specification.  This has become the basis for the ‘new matter’ rejection, as it cannot be determined that the amended portions of the noted claims are supported in the specification as the amendments are drawn to setting a degree of slight difference which not 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "slightly differs" in claims 8 and 17, and “greatly differs” in claims 6, 7, 9, 16 and 18; are relative terms which renders the claim indefinite.  The term "slightly" or “greatly” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The scope of these claims are indefinite as the degree of the terms “slightly” and “greatly” are not able to be determined.  The mention of Page 9, paragraph 52 of a ‘large difference’ fails to establish a functional relationship in the design between the ‘slight’ and ‘great’ differences claimed, as the specifics of this third difference element are also not clearly disclosed for technical or functional implementation in the design.  Specifically how much is ‘slightly’ and how much is ‘greatly’, and the distinction being important because 
Allowable Subject Matter






Claim1-5, 10-15 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 1, 11 and 20 the prior art fails to disclose the specific scene tracking and parameter resetting as disclosed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631